PER CURIAM.
Appellant husband, plaintiff below, was granted a final decree of divorce on the ground of adultery wherein the chancellor found, inter alia, that the equities of the parties in jointly held property, and property previously jointly held, were approximately equal. He seeks review of those portions of the final decree ordering him to convey his interest in the family home and one of two automobiles to the appellee, granting custody of the parties’ minor child to the appellee, and awarding the appellee costs and attorney’s fees.
Having reviewed the record, examined the briefs, and heard oral argument, we conclude that the appellant has failed to. sustain his burden to demonstrate reversible error, Robinson v. Foland, Fla.App. 1960, 124 So.2d 512; Farina v. Farina, Fla.1957, 97 So.2d 485, in that he has failed to show that the chancellor misapplied a settled rule of law or misapprehended the legal effect of the evidence as a whole in arriving at his conclusions of law and fact. Grossman v. Grossman, Fla.1956, 90 So.2d 115; McDade v. McDade, 107 Fla. 552, 146 So. 228.
Accordingly, the final decree appealed is affirmed.
CARROLL, J., dissents.